Citation Nr: 9908241	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-28 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A § 1151 for dental and mouth disability based on 
alleged oral surgery performed by the VA in late 1985.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran had active service from September 1958 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
RO which denied compensation benefits under the provisions of 
38 U.S.C.A.§ 1151 for injury/damage to the teeth and mouth.  
In November 1996, the veteran appeared and gave testimony at 
a hearing before a hearing officer at the RO, a transcript of 
which is of record.  The hearing officer's decision is 
contained in the supplemental statement of the case dated in 
October 1997.  

The case is before the Board for appellate consideration at 
this time.  


FINDING OF FACT

The veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A.§ 1151 for dental and mouth 
disability based on alleged oral surgery performed by the VA 
in late 1985 is not plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
compensation benefits under the provisions of 38 
U.S.C.A.§ 1151 for dental and mouth disability based on 
alleged oral surgery performed by the VA in late 1985.  38 
U.S.C.A.§ 5107 (West 1991 & Supp. 1998)  



REASONS AND BASES FOR FINDING AND CONCLUSION

At an RO hearing of November 1996, and in various statements 
contained in the record, the veteran has asserted that he was 
seen by a VA dentist at the VA Medical Center in Washington, 
D.C.,for a toothache in the fall of 1985 and, at that time, 
was given extensive dental treatment and oral surgery against 
his will.  The veteran has asserted that this treatment 
resulted in disabilities that included dental pain, 
disfigured and cracked teeth, and numbness in the mouth area 
causing a speech impediment.  

The threshold question to be answered in this case is whether 
the appellant has presented a well-grounded claim, i.e., a 
claim that is plausible.  If he has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  A well-grounded claim requires more 
than an allegation; the claimant must submit supporting 
evidence.  Furthermore, the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  As will be 
explained below, the Board finds that the claim is not well 
grounded.

In pertinent part, 38 U.S.C.A.§ 1151 provides that where any 
veteran suffers injury as the result of examination, medical 
or surgical treatment performed by the VA, not the result of 
the veteran's own willful misconduct, and such injury results 
in additional disability, compensation shall be awarded for 
this disability in the same manner as if such disability were 
service connected.  

38 C.F.R. § 3.358 (c)(3) (1998) provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or in 
appropriate cases, the veteran's representative.  Necessary 
consequences are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  

The record contains VA and private clinical records that 
reveal considerable dental treatment and oral surgery in 
1980, 1989, and 1990. However, the record contains no 
clinical documentation of any dental treatment by the VA 
during 1985.  

In February 1995, the RO contacted the VA Medical Center in 
Washington, D.C., and requested that the facility provide all 
clinical records refecting any diagnostic, therapeutic, or 
surgical procedure performed in the fall of 1985.  In an 
April 1995 statement, the Medical Records Technician at that 
facility replied that the records system did not contain any 
dental records for that time period. 

In the context of this case, a well-grounded claim for 
compensation under 38 U.S.C.A.§ 1151 requires that there be 
competent medical evidence of current dental or oral 
disability related to VA dental treatment which was afforded 
the veteran in late 1985.  As noted above, there is no VA 
dental record or other VA medical record indicating that the 
veteran received any VA dental treatment during that time 
frame.  While the extent of the veteran's current dental 
disability, if any, is unknown, the record fails to indicate 
that the 1985 VA dental treatment, alleged by the veteran to 
be the cause of current dental disability, ever in fact 
occurred.  Since that is the case, the veteran's claim for 
compensation benefits under the provisions of 38 
U.S.C.A.§ 1151 for dental and mouth disability based on 
alleged oral surgery performed by the VA in late 1985 is not 
well grounded and must be denied.  


ORDER

Compensation benefits under the provisions of 38 
U.S.C.A.§ 1151 for dental and 

mouth disability based on alleged oral surgery performed by 
the VA in late 1985 are denied.  

		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


